Citation Nr: 1624226	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-46 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, which included service in the Republic of Vietnam.  He died in February 2006.  The Appellant was the Veteran's wife. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was before the Board in September 2012, at which time the Board reopened the claim and remanded for additional development, including proper notice to the Appellant and a VA medical opinion.  Proper notice was provided and a VA opinion was obtained in October 2012.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran died in February 2006.  The causes of death were septic shock and respiratory failure. 

2. During his lifetime, the Veteran was service-connected for prostate cancer, status post radical prostatectomy, rated at 60 percent disabling, major depressive disorder, rated at 70 percent disabling, impotency, rated at 0 percent disabling, and a left inguinal hernia, post-operative, rated at 0 percent disabling.

3. The Veteran had diabetes mellitus prior to his death, and the diabetes mellitus was related to his service in the Republic of Vietnam.

4. The Veteran's diabetes mellitus and other service-connected disabilities had debilitating effects and caused general impairment of health that rendered the Veteran materially less capable of resisting the effects of the conditions that caused his death. 


CONCLUSION OF LAW

The Veteran's service-connected disabilities contributed to his death.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

The Appellant contends that the Veteran's diabetes mellitus was related to service and that his diabetes, together with his other service-connected disabilities, contributed substantially and materially to his death.

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evidence shows that the Veteran had diabetes mellitus during his lifetime.  Specifically, the Veteran's treating physician Dr. R.M. stated in June 2008 that the Veteran developed diabetes mellitus prior to his death.   In an October 2012 VA opinion, relying on Dr. R.M.'s statement and the Veteran's medical records, the VA examiner opined that the Veteran had diabetes mellitus during his lifetime. 

The evidence further links the Veteran's diabetes mellitus to service.  The Veteran served in the Republic of Vietnam and exposure to herbicides had been presumed for the Veteran.  Additionally, the October 2012 VA opinion related the Veteran's diabetes mellitus to Agent Orange exposure, among other causes.  The Board therefore finds that the Veteran's diabetes mellitus was related to service and can be considered when determining whether the Veteran's service-connected disabilities contributed to his cause of death. 

Private medical records from August 2005 to February 2006 have been associated with the record.  They show that the Veteran was hospitalized in August 2005 for increasing confusion and shortness of breath.  He was diagnosed with renal failure, acute confusion, and respiratory failure.  The Veteran recovered but was hospitalized again in October 2005 for probable toxic-metabolic encephalopathy related to his medications.  The Veteran passed away in February 2006 due to septic shock and respiratory failure.  Other diagnoses included toxic encephalopathy, acute respiratory failure, acute renal failure, cholecystitis, perforation of the gallbladder, acute pancreatitis, disorder of porphyrin metabolism or porphyria, and neuroleptic malignant syndrome, possibly due to Zyprexa, a medication for the Veteran's service-connected depression. 

In April 2006, Dr. R.M., the Veteran's treating physician, summarized the Veteran's hospital course and illness.  He stated that the Veteran was sent to a long-term care facility but hospitalized again with toxic encephalopathy potentially caused by porphyria or toxic neuroleptic syndrome due to Zyprexa.  The Veteran also had sepsis complications with his breathing, acute cholecystitis, and drainage of the gallbladder because he was too weak for surgery.  He had a stent placed as an operative mark for potential surgery and developed pancreatitis.  The physician also noted the Veteran's long history of obstructive sleep apnea and pulmonary problems.  He concluded that the Veteran most likely succumbed to sepsis.   

In June 2008, Dr. R.M. wrote a statement in which he opined that the Veteran's diabetes mellitus and depression complicated and added to his susceptibility to infection, metabolic derangement, and decreased ability to heal tissue.  In December 2010, Dr. H.S. reviewed the Veteran's records, including Dr. R.M.'s statement, and concurred that the Veteran's diabetes, depression, and prostate cancer resulted in debilitating effects and general impairment of health to such an extent that he was significantly less able to resist the effects of his nonservice-connected diseases.  Additionally, Dr. H.S. concurred that the Veteran more than likely had toxic neuroleptic syndrome due to Zyprexa.  Based upon a review of the diagnoses list on the Veteran's expiration summary, Dr. H.S. stated that it is impossible to separate the diseases' adverse effects, but that it was clear the Veteran's diabetes and toxic neuroleptic syndrome contributed to many of the effects.  Specifically, they impaired his ability to resist infection and made the Veteran more susceptible to acute renal failure.   

A third physician, Dr. K.D., was asked to provide an opinion regarding the Veteran's cause of death.  He reviewed the Veteran's claims file and other medical records when forming his opinion, including the October 2012 VA opinion.  Dr. K.D. concluded that the Veteran's diabetes mellitus, depression, depression medication Zyprexa, and prostate cancer resulted in debilitating effects and general impairment of health by devastating his immune system to such an extent that he was significantly less able to resist the effects of his respiratory illness and infections. 

In October 2012, a VA examiner concluded that the Veteran's service-connected disabilities had minimal impact on his cause of death.  He based his conclusion on the poor prognoses for the Veteran's conditions that were listed as his cause of death on his death certificate, including Adult Respiratory Distress Syndrome, septic shock, pancreatitis, and perforation of the gallbladder.  He opined that even if the Veteran's service-connected disabilities were not present, the outcome would have remained unaffected.  In making this determination, the examiner relied on numerous relevant medical references, the Veteran's medical records, and statements from his treating physicians. 

The Board has considered the conflicting evidence.  The Board found the detailed causes of death summary, which was devoid of the Veteran's service-connected disabilities, and October 2012 VA opinion probative.  The Board also found the statements from the Veteran's treating physician, Dr. R.M., particularly probative in light of his intimate knowledge of the Veteran's medical treatment in the months before his death.  Additionally, the Board found the concurring medical opinions probative.  The Board finds that the conflicting evidence is in relative equipoise and, resolving reasonable doubt in favor of the Appellant, the Board finds that the Veteran's service-connected disabilities, particularly his diabetes mellitus and depression medication Zyprexa, resulted in debilitating effects and general impairment of health to such an extent that the Veteran was rendered materially less capable of resisting the conditions that caused his death.  38 C.F.R. § 3.312(c)(3).  



Duties to Notify and Assist

As a full grant of the Appellant's claims, the Board finds a detailed discussion of VA's various duties to notify and assist unnecessary.  Any potential failure of VA in fulfilling these duties resulted in harmless error.


ORDER

Entitlement to service connection for cause of death is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


